Hon. John W. Crudgington
County Auditor
Potter County
Amarillo, Texas
Dear Sir:                         Opinion No. O-6863
                                  Re: Under the Constitutional
                                      Amendment to Article 8,
                                      Section 9, known as the
                                      "Re-allocation of County
                                      Fund Amendment," may
                                      bonds be issued to mature
                                      more than six years from
                                      date when their validity
                                      rests on the probability
                                      of reaffirmation by voters
                                      in six years.
               We are in receipt of your letter of September
26,   1945,    which reads as follows:
            'The constitutional amendment (House Bill
       #1.8)of Article 8, Section 9, which was voted
       by the people in November, 1944, and known as
       re-allocation of county fund amendment requires
       that the tax paying voters of each county vote
       'uponthe matter before the Commissioners' Court
       is legally empowered to act under its provisions;
       in addition, the people of the county must con-
       firm by their vote each six years the right of
       the court to operate under its provisions.
            "The previous 25 cent restriction for
       improvements may now be expanded, which would
       allow greater bonding capacity, however the
       added bonding capacity might be taken away by
       failure of the people to renew the use of the
       amendment at any six year period.
            "In view of this, would the Attorney General
       approve bonds (maturing more than six years from
Hon. John W. Crudgington, page 2 (O-6863)

     date), the validity of which rested on the
     probability of an affirmative vote six years
     after the issuance of same?"
          Section 9 of Article 8 of the Constitution of
the State of Texas, as amended in November, 1944, pro-
vides as follows:
          "The State tax on property, exclusive of
    the tax 'necessaryto pay the public debt, and
    of the taxes provided for the benefit of the
    public free schools, shall never exceed thirty-
    five (35) cents on the one hundred dollars
    valuation; and no county, city or town shall
    levy more than twenty-five (25) cents for city
    or county purposes, and not exceeding fifteen
    (15) cents for roadsand bridges, and not ex-
    ceeding fifteen (15) cents to pay jurors,'on
    the one hundred ollar valuation, except for the
    payment of debts incurred prior to the adoption
    of the Amendment September 25, 1883; and for
    the erection of p,ublicbuildings, streets,
    sewers, waterworks and other permanent improve-
    ments, not to exceed  twenty-five (25) cents on
    the one hundred dollars valuation, in any one
    year, and except as is in this Constitution
    otherwise provided; provided, however, that
    the Commissioners Court In any county may re-
    allocate the foregoing county taxes by changing
    the rates provided for any of the foregoing
    purposes by either increasing or decreasing
    the same, but in no event shall the total of
    said foregoing county taxes exceed eighty (80)
    cents  on the one hundred~dollars valuation,
    in any one year; provided further, that before
    the said Commissioners Court may make such re-
    allocations and changes in said county taxes
    that the same shall be submitted to the
    qualified property tax paying voters of such
    county at a general or special election, and
    shall be approved by a marjority of the
    qualified property tax paying voters, voting
    in such election; and, provided further, that
    if and when such re-allocations and changes
    in the aforesaid county taxes have,been ap-
    proved by the qualified property tax paying
    voters of any county, as herein provided,
Hon. John W. Crudglngton, page 3 (O-6863)


    such re-allocations and changes shall remain in
    force and effect for a period of six (6) years
    from the date of the election at which the same
    shall be approved, unless the same again shall have
    been changed by a majority vote of the qualified
    property tax paying voters of such county, voting
    on the proposition, after submission by the Commis-
    sioners Courtata   general or special election for
    that purpose; and the Legislature may also authorize
    an additional annual ad valorem tax to be levied
    and collected for the further maintenance of the
    public roads; provided, that a majority of the
    qualified property tax paying voters of the county
    voting at an election to be held for that purpose
    shall vote such tax, not to exceed fifteen (15)
    cents on the one hundred dollars valuation of the
    property subject to taxation in such county. And
    the Legislature may pass local laws for the
    maintenance of the public roads and highways,
    without the local notice required for special or
    local laws. This section shall not be construed
    as a limitation of powers delegated to co,unties,
    citle5, or towns by any other section or sections
    of this Constitution."
          Since you do not state the amount of .PotterCounty
permanent improvement taxes now obligated, or the present
authorized levy, we will, for the purpose of more clearly
answering your question, state a hypothetical question and
answer ,It.
          When we use the term "Permanent Improvement Fund,"
we mean the constitutional twenty-five cent ad valorem tax
authorized by the Texas Constitution for co,untypermanent
improvements as provided for in Section 9, Article 8, above
quoted.
          QUESTION: If the Potter County Permanent Improvement
Fund is now obligated by outstanding bonded indebtedness in a
sum that requires ten cents for the payment of 'interest,
principal and sinking fund, and the Commissioners' Court has
beenauthorized, by a vote of the people, to increase the
Permanent Improvement Fund Levy from twenty-five cents to
forty cents for a period of,six years from the date of the
Hon. John W. Crudgington, page 4 (C-6863)


election, (1) is the Attorney General authorized to approve
permanent improvement bonds for Potter County, maturing with-
in six years from the date of the election, or maturing more
than six years from the date of the election, based 'uponthe
remaining thirty cent levy; or, (2) is the Attorney General
authorized to approve Potter County Permanent Improvement
Bonds when part of the issue of bonds mature more than six
years from their date, in an amount that would require the
remaining thirty cent tax levy for a period of six years~and
the remaining fifteen cent levy beyond the six year period?
          In the City of Aransas Pass v. Keeling, 247 S.W.
818, 821, the Supreme Court of Texas held that when the
Legislature remitted the taxes to a costal city for a period
of twenty years for the purpose of building a seawall and the
city issued seawall bonds payable over a twenty year period,
the Legislature would not be authorized to repeal said tax
remittance at any time during the twenty year period since
such a repeal would be an infringement of a contract. We
have a similar situation In this case, in that the Constitu-
tion authorizes the people of Potter County, by an affirmative
vote, to Increase their permanent improvement levy for a
period of six years, and after increasing said levy, they would
be authorized to obligate the increased levy for a period of
six years, and after obligating the entire levy, the county
would not be authorized to change said levy within the six-
year period, since it would be an infringement of a contract.
          Assuming that the Commissioners' Court of Potter
County has submitted to the people of,the county, and the
people have approved, the proposition to increase the consti-
tutional levy for county permanent improvements from twenty-
five to forty cents, and assuming that ten cents of the twenty-
five cents, or ten cents of the forty cents is now obligated
for the payment of Indebtedness already outstanding, lt is
the opinion of this department that the Attorney General would
be authorized to approve Potter Co,untyPermanent Improvement
Bonds maturing within six years from the date the increased
levy was authorized in an amo,untthat would require the remain-
ing thirty-cent‘levy to service. However, the Attorney General
would only be authorized to approve bonds maturing more than
six years from the date of the election that fifteen cents
of the remaining thirty-five cent levy wo,uldservice. The
full thirty-cent levy cannot be obligated for a longer period
than six years since fifteen cents of the thirty-sent levy is
contingent upon the people of Potter County again authorizing
the increased levy.
. .


      Hon. John W. Crudgington, page   5   (O-6863)




                Section 9, Art. 8 of the Constitution, as
      amended, authorizes the counties to change or reallocate
      the tax levies for a period of six years with the right
      to change or reallocate again at the end of said six-
      year period. The amendment does not in any manner af-
      fect the authority of the county beyond the six-year
      period, and if the people of the co,untydo not again au-
      thorize a change and reallocation the authority of the
      county reverts to the twenty-five cent tax levy. If the
      people of the county authorize a change or reallocation
      for a period of six years, said county is still authorized
      to obligate the twenty-five cent permanent improvement
      levy beyond the six-year period. If Potter County
      obligated the entire twenty-five cent levy beyond the six-
      year period, then Potter County would not be authorized
      to decrease the twenty-five cent levy at the end of the
      six-year period by an election since such an act would
      be an infringement of their contract.
                Therefore, in answer to the second part of the
      hypothetical question, you are advised that if Potter
      County, in compliance with the provisions of Sec. 9,
      Art. 8 of the Constitution, increases its permanent im-
      provement levy from twenty-five to forty cents, and is
      now obligated to pay indebtedness which requires a ten-
      cent levy, the Attorney General is authorized to approve
      Potter County Permanent Improvement Bonds maturing for a
      longer period than six years, but the bonds of the iss'ue
      maturing within six years must be within an amount that
      a thirty cent levy would service, and bonds maturing
      beyond the six year period must be In an amount that a
      fifteen cent levy would service.
                                            Yours     very   truly
      APPROVED OCT 24, 1945        ATTORNEY GEXERAL OF TEXAS
      /s/ Grover Sellers
                                   By       /s/R.      J. Long
      ATTORNEY GENERAL OF TEXAS
                                                    R. J. Long
      RJL:EP:am                                     Assistant

                       APPROVED
                       OPINION
                       COMMITTEE
                       By /s/ B.W.B.
                         Chairman